FILE COPY




                                 No. 07-15-00429-CV


In re Reidie James Jackson, Relator        §     Original Proceeding

                                           §     December 11, 2015

                                           §     Opinion Per Curiam

                                           §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated December 11, 2015, it is ordered,

adjudged and decreed that relator’s petition for writ of mandamus is denied.

                                         oOo